Citation Nr: 0502341	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

What evaluation is warranted for left ventricular hypertrophy 
from January 2, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for left ventricular 
hypertrophy, and assigned an initial evaluation of 30 
percent.  The veteran has appealed that evaluation.  In 
October 2003, the Board remanded that issue for additional 
development of relevant evidence.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  From January 2, 2001, to February 7, 2004, left 
ventricular hypertrophy was not manifested by more than one 
episode of acute congestive heart failure in the past year; 
or by dyspnea, fatigue, angina, dizziness, or syncope with a 
workload greater than 3 METs but not greater than 5 METs; or 
by left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  

3.  Since February 8, 2004, left ventricular hypertrophy 
ejection fraction has been limited to as low as 50 percent.

4.  Since February 8, 2004, neither chronic congestive heart 
failure, nor dyspnea, fatigue, angina, dizziness, or syncope 
with a workload of 3 METs or less; nor left ventricular 
dysfunction with an ejection fraction less than 30 percent 
has been shown. 


CONCLUSIONS OF LAW

1.  From January 2, 2001, to February 7, 2004, left 
ventricular hypertrophy did not meet the criteria for a 
rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7020 (2004).

2.  Since February 8, 2004, left ventricular hypertrophy have 
met the criteria for a 60 percent rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7020.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a May 2002 letter, the RO informed the 
veteran and his representative of the type of evidence needed 
to support his initial service connection claim.  The RO did 
not subsequently issue an additional letter notifying the 
veteran of the duties of each party in substantiating a claim 
of entitlement to a disability rating higher than the rating 
assigned in an initial rating decision.  VA's General Counsel 
has issued a binding opinion, however, that VA is not 
required to issue such an additional letter.  VAOPGCPREC 8-
03; 69 Fed. Reg. 25,180 (2004).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant had VA examinations 
in March 2001 and July 2004 that addressed his cardiovascular 
system.  In May 2002, the RO asked the veteran to advise VA 
if there were any other information or evidence he considered 
relevant to his claim, so that VA could help him by getting 
that evidence.  In a May 2002 statement of the case, the 
October 2003 Board remand, letters from the VA Appeals 
Management Center (AMC) issued in January 2004 and April 
2004, and an October 2004 supplemental statement of the case, 
VA informed the veteran what evidence had been received.  In 
April 2004, VA informed the appellant that he needed to 
submit all evidence in his possession.  Thus, VA's duty to 
assist the claimant has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the May 2002 VCAA letter after the initial rating decision in 
June 2001.  The United States Court of Appeal for Veterans 
Claims (Court) has held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  The Court 
explained, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notice required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Rather, it is sufficient 
remedy for the Board to remand the case to the AOJ to provide 
the required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the Board remanded the case in October 2003.  
The RO provided the required notices in May 2002 and April 
2004.  The lack of full notice prior to the initial decision 
is corrected, and in light of VAOPGCPREC 8-03, no further 
notice is required.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Rating for Left Ventricular Hypertrophy

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that, "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

The RO granted service connection for left ventricular 
hypertrophy, secondary to diabetes mellitus, effective from 
January 2, 2001.  The RO assigned an initial rating of 30 
percent under 38 C.F.R. § 4.104, Diagnostic Code 7020, for 
cardiomyopathy.  The rating criteria under that code consider 
various symptoms and test results, including the workload 
level in METs (metabolic equivalents) at which a person 
develops certain acute symptoms.  The criteria for the 30 
percent rating that is currently assigned, and for ratings in 
excess of 30 percent, are as follows:

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-ray  
.............................................. 30 percent

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent
   ........................................................ 60 
percent

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 
30 percent
   .......................................................... 
100 percent

38 C.F.R. § 4.104, Diagnostic Code 7020.

On VA medical examination in March 2001, the veteran stated 
that he had been diagnosed with diabetes mellitus in 1983.  
He reported having had a small heart attack in 1998.  Chest 
x-rays revealed cardiomegaly with left ventricular 
prominence.  Electrocardiogram showed left ventricular 
hypertrophy, and possible left atrial enlargement.  
Echocardiogram showed left ventricular hypertrophy, and an 
ejection fraction greater than 60 percent.

The claims file contains records of private medical treatment 
of the veteran in 2003 and 2004 for hypertension, coronary 
artery disease, and diabetes.  

In February 2004, the veteran was hospitalized for diastolic 
congestive heart failure.  Electrocardiogram showed left 
ventricular hypertrophy.  Echocardiogram showed left 
ventricular hypertrophy, with an estimated ejection fraction 
of 65 to 75 percent.  The veteran underwent cardiac 
catheterization and placement of a stent in February 2004.  
At the time of the catheterization, on February 8, 2004, the 
left ventricular ejection fraction was 50 percent.  On 
follow-up in July 2004, the veteran did not have anginal 
symptoms.  He continued on medication to prevent cardiac 
ischemic events.

The veteran had an echocardiogram at a VA facility in May 
2004.  The left ventricular ejection fraction was estimated 
at 50 to 55 percent.  A May 2004 stress test revealed that 
the appellant suffered from poor exercise tolerance, but was 
able to work up to 7.3 METS. 

On VA cardiac examination in July 2004, the left ventricular 
ejection fraction was 50 to 55 percent.  On workload testing, 
there were symptoms at 7.3 METs.

The work level measured in METS at which the veteran develops 
symptoms does not meet the criteria for a rating higher than 
30 percent.  The veteran has had one episode of congestive 
heart failure.  Prior to 2004, none of the manifestations of 
the veteran's left ventricular hypertrophy warranted a rating 
higher than 30 percent.  From February 2004 forward, however, 
the left ventricular ejection fraction has been measured as 
low as 50 percent.  The lower end of that range, 50 percent, 
coincides with the upper end of the range in the criteria for 
a 60 percent rating.  The ejection fraction range in the 60 
percent criteria is separated from the other criteria by the 
word "or", indicating that a limited ejection fraction is a 
basis for a 60 percent rating even when the other criteria 
are not met.  The Board concludes that a 30 percent rating is 
appropriate from January 2, 2001, and that a 60 percent 
rating is warranted from February 8, 2004, forward.  A 
higher, 100 percent, rating is not warranted for any period, 
as the veteran has not been shown to have chronic congestive 
heart failure, and has not had METs or ejection fraction test 
results meeting the criteria for a 100 percent rating.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has been hospitalized once, but has not 
required frequent hospitalizations for his left ventricular 
hypertrophy.  His cardiac impairment has not markedly 
interfered with his employment.  The Board finds that there 
are no exceptional factors that render application of the 
regular schedular criteria impractical.  There is, therefore, 
no basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.


ORDER

From January 2, 2001, to February 7, 2004, a rating in excess 
of 30 percent for left ventricular hypertrophy is denied.

From February 8, 2004, a 60 percent rating for left 
ventricular hypertrophy is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


